Title: To George Washington from Lieutenant Joseph Davison, 27 June 1776
From: Davison, Joseph
To: Washington, George



Arm’d Sloop Schuyler June 27th 1776

Since our Last We have In Company with Capt. Rogers of the Arm’d Sloop Montgomery Retaken 4 Prises, which was taken by the Greyhound Man of War bound for Sandy hook, 2 Brigs Belonging to Nantucket with oil one has near 500 Barrels on Board & the other 150 Also A Schooner & A Sloop the Schooner Belonging to Cape Ann Loaded with Molasses & some Sugar The Sloop Outward Bound Belonging to Rhode Island Loaded With flour & Lumber We have Inteligence by one of

the Prisoners that A fleet of 130 Sail, Sailed from Halifax the 9th Inst. for Sandy Hook & that Genll How Is on Board the Greyhound which We Suppos’d Pass’d us 3 Days Ago We having observ’d A Ship to the Westward of us About that Time Standing for Sandy Hook, Capt. Rogers has Apply’d to the Committee for A Guard which they have Supply’d us With & Shall Send the Prisoners as Soon as Possible.

Joseph Davison, Lieut.

